United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF ENERGY,
TRANSPORTATION SAFEGUARDS
DIVISION, Albuquerque, NM, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-716
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 22, 2007 appellant filed an appeal of a July 18, 2006 merit decision of the
Office of Workers’ Compensation Programs denying his claim for a recurrence of a medical
condition, and a January 8, 2007 nonmerit decision denying his request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of a medical condition
causally related to his March 13, 1991 employment injury; and (2) whether the Office properly
refused to reopen appellant’s case for further review of the merits of his claim pursuant to
5 U.S.C. § 8128(a).

FACTUAL HISTORY
On March 13, 1991 appellant, then a 42-year-old nuclear material courier, filed a
traumatic injury claim, alleging that he injured his lower legs and left hip while running during a
training session. His claim was accepted for sciatica, left. On May 24, 1993 the Office
authorized back surgery. Appellant returned to full duty on October 22, 1993.
On July 14, 2005 appellant filed a notice of recurrence of a medical condition alleging
that the pain from his March 13, 1991 injury had “continued to get worse.” He indicated that he
was seeking medical treatment only, not time lost from work. James Roberson, supervisor,
stated that appellant had not stopped working. He indicated that appellant had sustained a
recurrence on August 30, 2004 and had sustained an injury to his lower back after his return to
work on January 31, 2000.
Appellant submitted medical reports from Dr. Jeffrey D. Cone, a Board-certified
neurological surgeon, Dr. M.E. Thurmond-Anderle, a Board-certified internist, and
Dr. Carroll T. Moore, a Board-certified orthopedic surgeon, for the period July 7, 1993 through
October 21, 1996. Dr. Cone noted that appellant suffered from sciatica and acute gout of the #1
left toe, for which he underwent surgery on June 9, 1993. Dr. Thurmond-Anderle diagnosed
degenerative disc disease with sciatica and gout in the #1 left toe. He stated that appellant had
developed gout as a result of his surgery. On October 21, 1996 Dr. Moore diagnosed gouty
arthritis affecting the first metatarsal phalangeal joint of both toes, severe, indicating that the
condition had developed in the period following his June 1993 surgery.
On September 22, 2005 the Office informed appellant that the information submitted was
insufficient to establish his claim. Appellant was advised to submit within 30 days details of the
circumstances surrounding the alleged recurrence and a doctor’s report, providing a diagnosis
and an opinion regarding the causal relationship between appellant’s current condition and the
accepted March 13, 1991 employment injury.
In a November 1, 2005 report, Dr. Cone stated that appellant “developed acute gouty
attack” following a 1993 back surgery. He stated his understanding that an acute gouty attack
may be triggered by a stressor such as major surgery and attested “to the fact that this did in fact
occur following back surgery in 1993.”
By decision dated December 21, 2005, the Office denied appellant’s recurrence claim.
Noting that his claim had been accepted for sciatica, spinal stenosis and bilateral gouty
arthropathy, the Office found the evidence insufficient to establish that his current medical
condition was due to his accepted condition.
On May 3, 2006 appellant requested reconsideration of the December 21, 2005 decision.
In a March 3, 2006 procedure report, Dr. Bryan P. Bullard, a podiatrist, performed an
“arthroplasty with implant on the 1st MPJ [metatarsophalangeal joint] region bilaterally and
AKIN osteotomy proximal phalanx left great toe.” In a May 1, 2006 report, Dr. Bullard stated
that he had treated appellant since February 2006 for severe degenerative joint disease to his first
MPJ region bilaterally, secondary to his chronic, recurrent gout. He indicated that appellant’s
original gout attack occurred following a June 2003 back surgery. Dr. Bullard stated that “it has

2

been well documented in the patient’s medical record that his initial episode has now led us to
his significant degenerative joint disease and hallux limitus component bilaterally.” Appellant
submitted duplicates of previously submitted reports from Drs. Cone and Thurmond-Anderle and
a September 28, 1993 x-ray report. In a February 12, 1996 report, Jean S. Hollis, a physician’s
assistant, indicated that appellant had gout, sciatica and degenerative disc disease of the back. In
a statement dated June 21, 2006, Mr. Roberson stated that, as a federal agent, appellant was
required to train for cardiovascular endurance on a regular basis. His training involved running
and walking extended distances on a daily basis in a variety of terrains while carrying very heavy
equipment. Mr. Roberson stated that a federal agent has a tendency toward foot injury due to the
requirements of his job and that he was not surprised that appellant had “issues with his feet.”
On July 18, 2006 the Office denied modification of its December 21, 2005 decision. The
Office found that appellant had not established that his current condition was causally related to
the original March 13, 1991 employment injury.
On December 14, 2006 appellant requested reconsideration of the July 18, 2006 decision.
In a letter dated December 12, 2006, he pointed out that the Office stated in its decision that
“Gout Arthropathy, Bilateral” was an accepted condition. He indicated that Dr. Bullard had sent
him a letter dated November 1, 2006; however, the record does not contain a copy of the
November 1, 2006 letter. Appellant submitted a copy of Mr. Roberson’s June 21, 2006
statement.
By decision dated January 8, 2007, the Office denied appellant’s request for
reconsideration on the grounds that he had failed to raise a substantive legal question and had not
presented new and relevant evidence.
LEGAL PRECEDENT -- ISSUE 1
A claimant seeking compensation under the Federal Employees’ Compensation Act1 has
the burden of establishing the essential elements of his claim by the weight of the reliable,
probative and substantial evidence.2 In this case, appellant has the burden of establishing that he
sustained a recurrence of a medical condition causally related to his March 13, 1991 employment
injury. This burden includes the necessity of furnishing medical evidence from a physician who,
on the basis of a complete and accurate factual and medical history, concludes that the condition
is causally related to the employment injury and supports that conclusion with sound medical
rationale.3 Where no such rationale is present, the medical evidence is of diminished probative
value.4

1

5 U.S.C. §§ 8101-8193.

2

Edward W. Spohr, 54 ECAB 806 (2003).

3

Ronald A. Eldridge, 53 ECAB 218 (2001).

4

Mary A. Ceglia, 55 ECAB 626 (2004); Albert C. Brown, 52 ECAB 152 (2000).

3

Office regulations define a recurrence of medical condition as the documented need for
further medical treatment after release from treatment of the accepted condition when there is no
work stoppage. Continued treatment for the original condition is not considered a renewed need
for medical care, nor is examination without treatment.5
The Office’s procedure manual provides that, after 90 days of release from medical care
(based on the physician’s statement or instruction to return PRN (as needed), or computed by the
claims examiner from the date of last examination), a claimant is responsible for submitting an
attending physician’s report which contains a description of the objective findings and supports
causal relationship between the claimant’s current condition and the previously accepted work
injury.6
ANALYSIS -- ISSUE 1
The Board finds that appellant has failed to establish a recurrence of his accepted medical
condition. The Office accepted appellant’s claim for sciatica, left and approved surgery which
occurred on June 9, 1993. Appellant returned to full duty on October 22, 1993. He has not
submitted any medical evidence showing that he was disabled from work. Appellant contends,
however, that he requires further medical treatment for his continuing employment-related
condition.
The record reflects that appellant was treated for his accepted condition by Drs. Cone,
Thurmond-Anderle and Moore through October 21, 1996. There is no evidence of record
establishing that appellant received medical treatment for his accepted condition between
October 21, 1996 and November 1, 2005, when he returned to Dr. Cone. As computed from the
date of Dr. Moore’s last examination on October 21, 1996, the treatment on November 1, 2005
was rendered more than 90 days after appellant’s release from medical care. Therefore,
appellant is responsible for submitting an attending physician’s report containing a description of
the objective findings and supporting causal relationship between his current condition and the
previously accepted work injury.7 He had the burden of submitting sufficient medical evidence
to document the need for further medical treatment.8 Appellant did not submit the evidence
required and thus failed to establish a need for continuing medical treatment.9
In a report dated November 1, 2005, Dr. Cone indicated that appellant developed an acute
gouty attack following his 1993 back surgery and noted that such attacks may be triggered by a
5

20 C.F.R. § 10.5(y).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003). The
procedure manual provides, with certain exceptions, that, within 90 days of release from medical care (as stated by
the physician or computed from the date of last examination or the physician’s instruction to return PRN), a claims
examiner may accept the attending physician’s statement supporting causal relationship between appellant’s current
condition and the accepted condition, even if the statement contains no rationale. Id. at Chapter 2.1500.5(a).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5(b) (September 2003).

8

20 C.F.R. § 10.5(y).

9

See J.F., 58 ECAB ___ (Docket No. 06-186, issued October 17, 2006).

4

stressor such as major surgery. However, he did not opine as to whether his current flare-up was
causally related to the 1991 injury, or to some other stressor. His report did not contain a
description of objective findings or a reasoned opinion supporting a causal relationship between
appellant’s current condition and the previously accepted work injury, as required by Office
procedures.10 Although Dr. Cone apparently reviewed appellant’s treatment records at the time
of the November 1, 2005 report, there is nothing in his report to indicate that he had examined
appellant since 1993. For these reasons, his report is of diminished probative value.
On May 1, 2006 Dr. Bullard stated that he had treated appellant since February 2006 for
severe degenerative joint disease to his first MPJ region bilaterally, secondary to his chronic,
recurrent gout. Noting that appellant’s first gout attack occurred following a June 1993 surgery,
Dr. Bullard stated that “it has been well documented in the patient’s medical record that his
initial episode has now led us to his significant degenerative joint disease and hallux limitus
component bilaterally.” However, he did not provide any objective findings or explain how
appellant’s current diagnosed condition was causally related to the original injury, as opposed to
the lower back injury sustained in 2000. Without such rationale, his opinion is of diminished
probative value.11
In a June 21, 2006 statement, Mr. Roberson stated that, as a federal agent, appellant was
required to train for cardiovascular endurance on a regular basis, and that his training involved
running and walking extended distances on a daily basis in a variety of terrains while carrying
very heavy equipment. He indicated that a federal agent has a tendency toward foot injury due to
the requirements of his job and that he was not surprised that appellant had “issues with his feet.”
Ms. Roberson’s lay opinion on appellant’s need for further medical treatment is not relevant, as
the Board has held that lay individuals are not competent to render a medical opinion.12 Reports
from Drs. Cone, Thurmond-Anderle and Moore through October 21, 1996 are not, by virtue of
their dates, relevant to appellant’s current medical condition and, therefore, do not support his
claim. Similarly, the February 12, 1996 report from Ms. Hollis, a physician’s assistant, is not
relevant to the issue at hand. Moreover, the Board has found a physician’s assistant is not a
physician as defined under the Act. Therefore, she is not competent to provide medical evidence
and her report lacks probative value.13
Stating that the pain in his big toes bilaterally had continued to worsen since the original
1991 injury, appellant contended that his current condition was caused by the Office-approved
back surgery in 1993. The mere fact that a disease manifests itself during a period of
employment does not raise an inference that there is a causal relationship between the two.
Neither the fact that the disease became apparent during a period of employment, nor appellant’s

10

Id.

11

Mary A. Ceglia, supra note 4; Albert C. Brown, supra note 4.

12

Gloria J. McPherson, 51 ECAB 441 (2000).

13

5 U.S.C. § 8101(2); see Ricky S. Storms, 52 ECAB 349 (2001).

5

belief that the disease was caused or aggravated by employment conditions, is sufficient to
establish causal relation.14
Appellant noted that the Office’s decisions denying his claim indicated that his claim had
been accepted for gout. However, the record does not contain a rationalized medical opinion
explaining how his current diagnosed condition, which includes degenerative joint disease and
hallux limitus component bilaterally, is causally related to his March 13, 1991 employment
injury. The fact that appellant may be receiving treatment for a condition that was previously
accepted by the Office, does not reduce appellant’s burden in this case.
The Office informed appellant of the type of evidence necessary to establish his claim by
letter dated September 22, 2005. The evidence submitted was insufficient to establish that
appellant sustained a recurrence of a medical condition and the Office properly denied his claim.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Act,15 the Office may reopen a case for review on the merits
in accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulation, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].16
Section 10.608(b) provides that any application for review of the merits of the claim which does
not meet at least one of the requirements listed in section 10.606(b) will be denied by the Office
without review of the merits of the claim.17
Evidence that repeats or duplicates evidence already in the case record has no evidentiary
value and does not constitute a basis for reopening a case.18

14

Froilan Negron Marrero, 33 ECAB 796 (1982).

15

5 U.S.C. § 8128(a).

16

20 C.F.R. § 10.606(b).

17

20 C.F.R. § 10.608(b).

18

Edward W. Malaniak, 51 ECAB 279 (2000); Eugene F. Butler, 36 ECAB 393 (1984).

6

ANALYSIS -- ISSUE 2
Appellant’s December 14, 2006 reconsideration request neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, he did
not advance a relevant legal argument not previously considered by the Office. Consequently,
appellant is not entitled to a review of the merits of his claim based on the first and second
above-noted requirements under section 10.606(b)(2).
Appellant also failed to meet the third requirement of submitting relevant and pertinent
new evidence. He submitted a copy of Mr. Roberson’s June 21, 2006 statement. The Board has
held that submission of duplicative or repetitious evidence is insufficient to require the Office to
reopen a case for merit review.19 Appellant’s December 12, 2006 letter did not contain any new
evidence, but rather merely referenced the Office’s July 18, 2006 decision, pointing out the
conditions which the Office had accepted. He stated that he had received a letter dated
November 1, 2006 from Dr. Bullard. However, the record does not contain a copy of the letter
referenced by appellant.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of his claim pursuant to any of the three requirements under section
10.606(b)(2) and properly denied his December 14, 2006 request for reconsideration.
CONCLUSION
The Board finds that appellant failed to establish that he sustained a recurrence of a
medical condition causally related to his March 13, 1991 employment injury. The Board further
finds that the Office properly denied appellant’s request for a merit review.

19

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2007 and July 18, 2006 are affirmed.
Issued: July 3, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

